Name: Decision of the EEA Joint Committee No 15/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  European construction;  chemistry;  deterioration of the environment
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/66 DECISION OF THE EEA JOINT COMMITTEE No 15/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 41/94 of 11 January 1994 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 12C (Council Regulation (EEC) No 2455/92) of Chapter XV of Annex II to the Agreement: as amended by:  394 R 0041: Commission Regulation (EC) No 41/94 of 11 January 1994 (OJ No L 8, 12. 1. 1994, p. 1). Article 2 The texts of Regulation (EC) No 41/94 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1994, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 8, 12. 1. 1994, p. 1.